Name: Commission Regulation (EEC) No 315/92 of 10 February 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultry
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|31992R0315Commission Regulation (EEC) No 315/92 of 10 February 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultry Official Journal L 034 , 11/02/1992 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 40 P. 0136 Swedish special edition: Chapter 3 Volume 40 P. 0136 COMMISSION REGULATION (EEC) No 315/92 of 10 February 1992 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultryTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry (1), and in particular Article 9 thereof, Whereas Article 15 of Commission Regulation (EEC) No 1538/91 (2), as amended by Regulation (EEC) No 2988/91 (3), lays down on exemption by which operators were authorized to use packing material bearing old indications until 31 December 1991; whereas, in view of the continued existence of stocks of old packing material, and in order to make the transitional period easier for small and medium-sized enterprises, this date should be extended until 31 March 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In Article 15 of Regulation (EEC) No 1538/91 '31 December 1991' is hereby replaced by '31 March 1992'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 6. 7. 1990, p. 1. (2) OJ No L 143, 7. 6. 1991, p. 11. (3) OJ No L 284, 12. 10. 1991, p. 26.